EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nikki Sanford on 09/20/2021.

All struck through text is meant to be deleted and all underlined text is meant to be added.
The application has been amended as follows: 
[0103] of the specification is amended to recite: One or more electrodes 530a can be located on an end of the acoustic stack 500a between each layer of the PZT 510a, adhesive 520a, and matching layer 540a. In some embodiments, the electrodes 530a can comprise copper. In other embodiments the electrodes 530a can comprise any conductive material. A cable 440 can be located on an end of the acoustic stack 500a and electrically in contact with the electrodes 530a to provide power to the acoustic stack 500a. In some embodiments, as shown in FIGURE 6C, the PZT 510a can include a plurality of slots 512a. The slots 512a can be configured to 
In claim 1, line 23, replace “slits” with --slots--.
In claim 8, line 13, replace “slits” with --slots--.
In claim 21, line 8, replace “slits” with --slots--.


Reasons for Allowance
the prior art of record does not disclose a therapeutic ultrasound device (and method of using) comprising an engagement assembly wherein the assembly includes a plurality of opposing acoustic stacks, each comprising a piezoelectric layer adhered to a matching layer, wherein the piezoelectric layer comprises (i) at least one piezoelectric transducer configured to generate and propagate ultrasonic waves to provide therapeutic ultrasound to the tissue target site, and (ii) a plurality of slits configured to promote a uniform acoustic field along a length of the piezoelectric layer, wherein the matching layer is configured to prevent reflection of ultrasonic waves by the target tissue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794